EXHIBIT 10.48
ITT CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS

 



--------------------------------------------------------------------------------



 



ITT CORPORATION DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
TABLE OF CONTENTS

              Page
ARTICLE 1. DEFINITIONS
    1    
ARTICLE 2. INTRODUCTION AND PARTICIPATION
    3    
ARTICLE 3. DEFERRALS
    4    
ARTICLE 4. MAINTENANCE OF ACCOUNTS
    5    
ARTICLE 5. PAYMENT OF BENEFITS
    8    
ARTICLE 6. AMENDMENT OR TERMINATION
    11    
ARTICLE 7. GENERAL PROVISIONS
    11    
ARTICLE 8. ADMINISTRATION
    13  

i



--------------------------------------------------------------------------------



 



ARTICLE 1. DEFINITIONS

1.01.   “Adoption Date” shall have the meaning set forth in Section 2.01(a).  
1.02.   “Administrative Committee” shall mean the Board’s Compensation and
Personnel Committee or the person or persons appointed by the Board’s
Compensation and Personnel Committee pursuant to Article 8 hereof to administer
the Plan.   1.03.   “Beneficiary” shall mean the person or persons designated by
a Participant pursuant to the provisions of Section 5.04.   1.04.   “Board”
shall mean the Board of Directors of the Corporation.   1.05.   “Business Day”
shall mean any day on which the New York Stock Exchange, or a successor thereto,
is open.   1.06.   “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.   1.07.   “Corporation” shall mean ITT Corporation,
an Indiana corporation, or any successor by merger, purchase or otherwise.  
1.08.   “Deferral Account” shall mean the bookkeeping account (or subaccounts)
maintained for each Participant to record the amount of Director Fees such
Participant has elected to defer in accordance with Article 3 and/or pursuant to
a Prior Deferral Agreement, adjusted pursuant to Article 4.   1.09.   “Deferral
Agreement” shall mean the completed agreement, including any amendments,
attachments and appendices thereto, in such form and with such title as is
approved by the Compensation and Personnel Committee of the Board or the
Administrative Committee, between a Non-Employee Director and the Corporation,
under which the Non-Employee Director agrees to defer a portion of his or her
Director Fees earned for a specified Service Year.   1.10.   “Deferral Election
Deadline” shall have the meaning set forth in Section 3.01(a).   1.11.  
“Deferrals” shall mean the amount of deferrals credited to a Participant’s
Deferral Account pursuant to Section 3.03.   1.12.   “Director Fees” shall mean
the fees paid in cash, including, without limitation, any annual retainer,
monthly fee, Board meeting fee or committee meeting fee that a Non-Employee
Director may be entitled to receive for services as a member of the Board or a
committee thereof.



1



--------------------------------------------------------------------------------



 



1.13.   “Grandfathered Deferrals” shall mean deferred Director Fees (and any
earnings thereon, including amounts attributable to dividends on such deferred
Director Fees) that were initially deferred prior to 2005. For avoidance of
doubt, an amount will be treated as initially deferred prior to 2005 if the
amount would have been paid before 2005 had it not been deferred.   1.14.  
“In-Service Subaccount” shall mean the bookkeeping account described in
Section 5.01(a) maintained to record Deferrals (and related gains and losses on
such Deferrals) that a Participant has elected to have paid upon the first to
occur of the Specified Distribution Date, the Participant’s Retirement or the
Participant’s death.   1.15.   “Non-Employee Director” shall mean a member of
the Board who is not concurrently an employee of the Corporation.   1.16.  
“Participant” shall mean, except as otherwise provided in Section 2.02, each
Non-Employee Director who has executed a Deferral Agreement pursuant to the
requirements of Articles 2 and 3.   1.17.   “Plan” shall mean the ITT
Corporation Deferred Compensation Plan For Non-Employee Directors, as set forth
in this document, as it may be amended from time to time.   1.18.   “Prior
Deferrals” shall mean Deferrals relating to annual cash retainers that were (a)
initially deferred after to 2004 pursuant to a Prior Deferral Agreement, (b) not
yet distributed as of the Adoption Date and (c) deferred by Non-Employee
Directors who consent to have their Prior Deferrals become subject to the terms
of the Plan. For avoidance of doubt, (a) an amount will be treated as initially
deferred after 2004 if the amount would have been paid after 2004 had it not
been deferred and (b) the term Prior Deferrals shall not include any restricted
stock, restricted stock units or Grandfathered Deferrals.   1.19.   “Prior
Deferral Agreement” shall mean a deferral agreement and/or document that was
effective prior to the Adoption Date and that governs the Directors’ Prior
Deferrals. For avoidance of doubt, the term Prior Deferral Agreement shall not
include any agreement or document governing (a) restricted stock or restricted
stock unit awards or a Non-Employee Director’s election to receive restricted
stock or restricted stock unit awards or (b) Grandfathered Deferrals.   1.20.  
“Reporting Date” shall mean the first Business Day of each calendar month
following the Adoption Date, or such other day as the Administrative Committee
may determine.   1.21.   “Retirement” shall mean, subject to Section 8.01(c),
the termination of a Non-Employee Director’s service as a member of the Board.



2



--------------------------------------------------------------------------------



 



1.22.   “Retirement Subaccount” shall mean the bookkeeping account described in
Section 5.01(a) maintained to record Deferrals (and related gains and losses on
such Deferrals) that a Participant has elected to have paid upon the first to
occur of the Participant’s Retirement or death.   1.23.   “Service Year” shall
mean the period beginning on the date of the Annual Meeting of Shareholders in
any year and ending on the day immediately preceding the date of the Annual
Meeting of Shareholders for the subsequent year, or such other period as shall
be specified from time to time by the Administrative Committee.   1.24.  
“Specified Distribution Date” shall mean a Business Day selected by a
Participant pursuant to Section 5.01(a).   1.25.   “Unforeseeable Emergency”
shall mean a severe financial hardship to a Participant resulting from (a) an
illness or accident of the Participant or the Participant’s spouse, beneficiary
or dependent (as defined in Code Section 152, without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B)), (b) loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to the
home not otherwise covered by insurance) or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant; provided, however, that an Unforeseeable Emergency shall only
exist to the extent the severe financial hardship would constitute an
Unforeseeable Emergency under Code Section 409A, related regulations and other
applicable guidance.

ARTICLE 2. INTRODUCTION AND PARTICIPATION

2.01.   Introduction   (a)   The Plan was adopted by the Board on October 7,
2008 (the “Adoption Date”).   (b)   The Plan shall govern (i) Deferrals (as
adjusted pursuant to Article 4) made pursuant to a Deferral Agreement executed
after the Adoption Date and (ii) Prior Deferrals (as adjusted pursuant to
Article 4). All Prior Deferral Agreements will be deemed amended to the extent
the terms of the Prior Deferral Agreement are inconsistent with the terms of the
Plan so that, to the extent of any such inconsistency, the terms of the Plan
will govern.   2.02.   Participation   (a)   All Non-Employee Directors shall be
eligible to participate in the Plan. An individual who is determined to be a
Non-Employee Director with respect to a Service Year and who desires to have
Deferrals credited on his or her behalf

3



--------------------------------------------------------------------------------



 



    pursuant to Article 3 must execute a Deferral Agreement with the
Administrative Committee authorizing Deferrals under the Plan in accordance with
the provisions of Sections 2.02(b) and 3.01.   (b)   The Deferral Agreement
shall be in writing and properly completed upon a form approved by the
Administrative Committee, which shall be the sole judge of the proper completion
thereof. Such Deferral Agreement shall provide for the deferral of all or a
portion of the Non-Employee Director’s Director Fees and shall include such
other provisions as the Administrative Committee deems appropriate.   2.03.  
Termination of Participation       Participation shall cease when all benefits
to which a Participant or Beneficiary is entitled to hereunder are distributed.

ARTICLE 3. DEFERRALS

3.01.   Deferral Elections   (a)   Except as provided in Section 3.01(d), a
Non-Employee Director may elect to defer Director Fees that will be earned in
the Service Year that begins in the following calendar year by filing a Deferral
Agreement with the Administrative Committee on or before (i) the close of
business on the last Business Day of the calendar year preceding the calendar
year in which such Service Year begins or (ii) such earlier date as may be
specified by the Administrative Committee (the “Deferral Election Deadline”).  
(b)   Except as provided in Sections 3.01(d) and 3.05 and subject to such
restrictions as the Administrative Committee may establish from time to time, a
Non-Employee Director’s election to defer Director Fees earned in any Service
Year shall become irrevocable on the Deferral Election Deadline. A Non-Employee
Director may revoke or change his or her election to defer Director Fees at any
time prior to the date the election becomes irrevocable, subject to such
restrictions as the Administrative Committee may establish from time to time.
Any such revocation or change shall be made in a form and manner determined by
the Administrative Committee.   (c)   Except as provided in Section 3.01(d), a
Participant’s Deferral Agreement shall apply only with respect to Director Fees
earned in the Service Year that begins in the calendar year following the
calendar year in which the Deferral Agreement is filed with the Administrative
Committee. A Non-Employee Director must file, in accordance with the provisions
of Section 3.01(a), a new Deferral Agreement to defer Director Fees earned in
any subsequent Service Year.



4



--------------------------------------------------------------------------------



 



(d)   Notwithstanding anything in this Section 3.01 to the contrary, if a
Non-Employee Director first becomes eligible to participate in the Plan after
the Deferral Election Deadline, but before the first day of the Service Year
that begins in the calendar year in which the Non-Employee Director first
becomes eligible to participate in the Plan, the Non-Employee Director may,
within the period beginning on the date the Non-Employee Director first becomes
eligible to participate in the Plan and ending on the earlier of (i) 30 days
after such date or (ii) the first day of such Service Year, elect to defer
Director Fees that will be earned in such Service Year.   3.02.   Amount of
Deferral       Unless the Administrative Committee provides otherwise, a
Non-Employee Director may defer all or none of his or her Director Fees, but not
a portion of such Director Fees.   3.03.   Crediting to Deferral Account      
Except as provided below with respect to Prior Deferrals, Deferrals shall be
credited to a Participant’s Deferral Account on the day such Director Fees would
have otherwise been paid to the Participant in the absence of a Deferral
Agreement. Deferrals credited to a Participant’s Deferral Account which are
deemed invested in a Corporation phantom stock fund will be credited based on
the closing price of the Corporation’s common stock on the New York Stock
Exchange (or a successor thereto) on that day or the next Business Day if such
day is not a Business Day. Prior Deferrals shall be credited to a Participant’s
Deferral Account as of the Adoption Date.   3.04.   Vesting       A Participant
shall at all times be 100% vested in his or her Deferral Account.   3.05.  
Unforeseeable Emergency       Notwithstanding the foregoing provisions of this
Article 3, Deferrals under a Participant’s current Deferral Agreement shall
cease in the event a distribution is made to the Participant due to an
Unforeseeable Emergency.

ARTICLE 4. MAINTENANCE OF ACCOUNTS

4.01.   Adjustment of Account   (a)   The Administrative Committee shall
designate at least one investment fund or index of investment performance and
may designate additional investment funds or investment indices (including a
Corporation phantom stock fund) to be used to



5



--------------------------------------------------------------------------------



 



    measure the investment performance of a Participant’s Deferral Account. The
designation of any such investment funds or indices shall not require the
Corporation to invest or earmark its general assets in any specific manner. The
Administrative Committee may change the designation of investment funds or
indices from time to time, in its sole discretion, and any such change shall not
be deemed to be an amendment affecting Participants’ rights under Section 6.01.

(b)   As of each Reporting Date, each Deferral Account shall be credited or
debited with the amount of earnings or losses with which such Deferral Account
would have been credited or debited, assuming it had been invested in one or
more investment funds, or earned the rate of return of one or more indices of
investment performance, designated by the Administrative Committee and elected
by the Participant pursuant to Section 4.02 for purposes of measuring the
investment performance of his or her Deferral Account. Any portion of a
Participant’s Deferral Account deemed invested in a Corporation phantom stock
fund shall be credited with dividend equivalents, as and when dividends are paid
on the Corporation’s common stock. Any such dividend equivalents shall be deemed
invested in additional shares of Corporation phantom stock, and such shares of
phantom stock shall be deemed to be purchased on the day the dividends are paid
by the Corporation.   4.02.   Investment Elections       If the Administrative
Committee designates more than one investment fund or indices under
Section 4.01, Participants may designate the investment fund or indices that
will be used to measure the investment performance of their Deferrals. Unless
the Administrative Committee provides otherwise, such elections shall be made
when the Deferral Agreement is executed. Unless the Administrative Committee
provides otherwise, a Participant’s investment election made with respect to
Prior Deferrals shall continue to govern such Prior Deferrals.

6



--------------------------------------------------------------------------------



 



4.03.   Changing Investment Elections of Amounts Held in Deferral Accounts      
Unless the Administrative Committee provides otherwise, Participants may not
change investment elections for amounts already deferred. If the Administrative
Committee allows Participants to change their investment elections, such changes
may only be made in accordance with Section 4.04 and such other terms and
conditions as may be established by the Administrative Committee from time to
time.   4.04.   Compliance with Securities Laws and Trading Policies and
Procedures       A Participant’s ability to direct investments into or out of a
Corporation phantom stock fund shall be subject to such terms, conditions and
procedures as the Plan Administrator may prescribe from time to time to assure
compliance with Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended (“Rule 16b-3”), and other applicable
requirements. Such procedures also may limit or restrict a Participant’s ability
to make (or modify previously made) deferral and distribution elections under
the Plan. In furtherance, and not in limitation, of the foregoing, to the extent
a Participant acquires any interest in an equity security under the Plan for
purposes of Section 16(b), the Participant shall not dispose of that interest
within six (6) months, unless such disposition is exempted by Section 16(b) or
any rules or regulations promulgated thereunder or with respect thereto. Any
election by a Participant to invest any amount in a Corporation phantom stock
fund, and any elections to transfer amounts from or to the Corporation phantom
stock fund to or from any other investment fund or indices, shall be subject to
all applicable securities law requirements, including but not limited to the
those reflected in the prior sentence and Rule 16b-3, as well as all applicable
stock trading policies and procedures of the Corporation. To the extent any
election violates any securities law requirement, applicable trading policies
and procedures of the Corporation, or any terms or conditions established from
time to time by the Administrative Committee relating to such elections (whether
or not reflected in the Plan), the election shall be void.   4.05.   Individual
Accounts       The Administrative Committee shall maintain, or cause to be
maintained on its books, records showing the individual balance of each
Participant’s Deferral Account. At least once a year each Participant shall be
furnished with a statement setting forth the value of his or her Deferral
Account.   4.06.   Valuation of Accounts   (a)   The Administrative Committee
shall value or cause to be valued each Participant’s Deferral Account as the
Administrative Committee determines is necessary for the proper administration
of the Plan.



7



--------------------------------------------------------------------------------



 



(b)   Whenever an event requires a determination of the value of a Participant’s
Deferral Account, the value shall be computed as of the date of the event, or if
the date of the event is not a Business Day, the close of the next Business Day,
except as otherwise specified in this Plan.

ARTICLE 5. PAYMENT OF BENEFITS

5.01.   Time of Payment   (a)   Subject to the limitations in Section 5.01(b),
each time a Participant elects to defer Director Fees, the Participant shall
specify whether the deferred Director Fees will be allocated to the
Participant’s Retirement Subaccount or In-Service Subaccount.

  (1)   Retirement Subaccount. Except as otherwise provided in the Plan, amounts
allocated to the Retirement Subaccount (after adjustment to reflect gains and
losses during the deferral period) will be paid upon the first to occur of the
Participant’s Retirement or death.     (2)   In-Service Subaccount. Except as
otherwise provided in the Plan, amounts allocated to the In-Service Subaccount
(after adjustment to reflect gains and losses during the deferral period) will
be paid upon the first to occur of (A) a Business Day designated by the
Participant (the “Specified Distribution Date”), (B) the Participant’s
Retirement or (C) the Participant’s death. The Specified Distribution Date for
the In-Service Subaccount shall be the Business Day designated by the
Participant on his or her initial Deferral Agreement establishing the In-Service
Subaccount; unless otherwise modified in accordance with the provisions of
Section 5.01(c) or (e) below.

    Unless the Administrative Committee provides otherwise, Participants may not
bifurcate any one Service Year’s deferred Director Fees between the Retirement
Subaccount and the In-Service Subaccount.       Prior Deferrals will be
allocated to the Participants’ Retirement Subaccount and/or In-Service
Subaccount as of the Adoption Date based on the payment election(s) then in
effect with respect to such Prior Deferrals. If a Participant’s payment
election(s) in effect with respect to Prior Deferrals as of the Adoption Date
provides for payment at a specified date, that specified date shall be the
Participant’s “Specified Distribution Date” for the Participant’s In-Service
Subaccount.   (b)   Unless the Administrative Committee provides otherwise,
(i) a Participant may have only one In-Service Subaccount established on his or
her behalf (and only one Specified Distribution Date) at any one time and
(ii) once a Participant has selected a Specified Distribution Date, the
Participant may not select an additional

8



--------------------------------------------------------------------------------



 



    Specified Distribution Date until the amounts in the Participant’s
In-Service Subaccount have been distributed.

(c)   In accordance with such procedures as the Administrative Committee may
prescribe, Participants may elect to delay the payment of amounts in the
Participant’s In-Service Subaccount by specifying a new Specified Distribution
Date, subject to the following limitations:

  (1)   such election must be made at least 12 months prior to the Specified
Distribution Date then in effect and such election will not become effective
until at least 12 months after the date on which the election is made; and    
(2)   the new Specified Distribution Date shall be a Business Day that is not
less than five (5) years from the Specified Distribution Date then in effect.

    Once a Participant’s election of a new Specified Distribution Date becomes
effective, all amounts in the Participant’s In-Service Subaccount (whether
allocated before or after the election of the new Specified Distribution Date)
will be paid upon the first to occur of the new Specified Distribution Date, the
Participant’s Retirement or the Participant’s death. A Participant may elect to
delay a Specified Distribution Date pursuant to this Section 5.01(c) more than
once, provided that all such elections comply with the provisions of this
Section 5.01(c).       It is the Corporation’s intent that the provisions of
this Section 5.01(c) comply with the subsequent election provisions in Code
Section 409A(a)(4)(C), related regulations and other applicable guidance, and
this Section 5.01(c) shall be interpreted accordingly. The Administrative
Committee may impose additional restrictions or conditions on a Participant’s
ability to elect a new Specified Distribution Date pursuant to this Section
5.01(c). The Participant may revoke or change his or her election pursuant to
this Section 5.01(c) at any time prior to the deadline for making such election,
subject to such restrictions as the Administrative Committee may establish from
time to time. Any such revocation or change shall be made in a form and manner
determined by the Administrative Committee. For avoidance of doubt, a
Participant may not elect to delay payment of amounts in the Participant’s
Retirement Subaccount or transfer amounts between his or her Retirement
Subaccount and his or her In-Service Subaccount.   (d)   Notwithstanding
anything in the Plan to the contrary, if it is not possible to make payment on
the date of the Participant’s Retirement or death, or the Specified Payment
Date, as the case may be, payment shall be made as soon as practicable
thereafter, but in all events subject to the following limitations:



9



--------------------------------------------------------------------------------



 



  (1)   payments to be made upon the Participant’s Retirement or death shall in
no event be made later than (90) days after the date of Retirement or death, as
the case may be, and     (2)   payments to be made on a Specified Distribution
Date shall in no event be made later than the 15th day of the third calendar
month following such Specified Distribution Date.

    If payment is made within one of the periods described in this
Section 5.01(d), neither the Participant nor any Beneficiary may elect, directly
or indirectly, when within such period payment shall be made.   (e)  
Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its discretion and subject to such terms and conditions as it
may from time to time prescribe, allow Participants to change the time of
payment of all or a portion of their Deferral Accounts in accordance with
applicable transition relief provided with respect to Code Section 409A.   5.02.
  Method of Payment       The distribution of the Participant’s Deferral Account
shall be made to the Participant or, if the Participant dies, to the
Participant’s Beneficiary, in the form of a single lump sum cash payment.  
5.03.   Unforeseeable Emergency       Notwithstanding anything in the Plan or in
a Deferral Agreement to the contrary, the Administrative Committee may, if it
determines an Unforeseeable Emergency exists which cannot be satisfied from
other sources, approve a request by the Participant for a withdrawal from his or
her Deferral Account. Such request shall be made in a time and manner determined
by the Administrative Committee. The payment made from a Participant’s Deferral
Account pursuant to the provisions of this Section 5.03 shall be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution).
Determinations of amounts necessary to satisfy the emergency need must take into
account any additional compensation that is available, other than additional
compensation that, due to the Unforeseeable Emergency, is available under
another nonqualified deferred compensation plan but that has not actually been
paid. This Section 5.03 is intended to comply with Code Section 409A, related
regulations and any other applicable guidance and shall be interpreted
accordingly so that distributions shall be permitted under this Section 5.03
only to the extent they comply with Code Section 409A.

10



--------------------------------------------------------------------------------



 



5.04.   Designation of Beneficiary       Each Participant shall file with the
Administrative Committee a written designation of one or more persons as the
Beneficiary who shall be entitled to receive the amount, if any, payable under
the Plan upon his or her death pursuant to Article 5. A Participant may, from
time to time, revoke or change his or her Beneficiary designation without the
consent of any prior Beneficiary by filing a new designation with the
Administrative Committee. The last such designation received by the
Administrative Committee shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Administrative Committee prior to the Participant’s death, and in no
event shall it be effective as of a date prior to such receipt. If no such
Beneficiary designation is in effect at the time of a Participant’s death, or if
no designated Beneficiary survives the Participant, the Participant’s surviving
spouse, if any, shall be the Participant’s Beneficiary, otherwise the
Participant’s estate shall be the Participant’s Beneficiary, and shall receive
the payment of the amount, if any, payable under the Plan upon the Participant’s
death.

ARTICLE 6. AMENDMENT OR TERMINATION

6.01.   Right to Amend or Terminate       Notwithstanding any Plan provision to
the contrary, the Corporation may, by action of the Board, amend or terminate
the Plan at any time; provided, however, that no such amendment or termination
of the Plan that reduces a Participant’s Deferral Account shall be effective
without the prior written consent of the Participants whose Deferral Accounts
are reduced by the amendment or termination. To the extent consistent with the
rules relating to plan terminations and liquidations in Treasury
Regulation Section 1.409A-3(j)(4)(ix) or otherwise consistent with Code
Section 409A, the Board may provide that, without the prior written consent of
Participants, all of the Participants’ Deferral Accounts shall be distributed in
a lump sum upon termination of the Plan. Unless so distributed, in the event of
a Plan termination, the Corporation shall continue to maintain the Deferral
Accounts until distributed pursuant to the terms of the Plan and Participants
shall remain 100% vested in all amounts credited to their Deferral Accounts.

ARTICLE 7. GENERAL PROVISIONS

7.01.   Funding and Payment of Expenses       All amounts payable in accordance
with this Plan shall constitute a general unsecured obligation of the
Corporation. Such amounts, as well as any administrative costs relating to the
Plan, shall be paid out of the general assets of the Corporation. The
Administrative Committee may decide that a Participant’s Deferral Account may be
reduced to reflect allocable administrative expenses.

11



--------------------------------------------------------------------------------



 



7.02.   Unsecured Interest       Neither the Corporation nor the Administrative
Committee in any way guarantees the performance of the investment funds or
indices a Participant may designate under Article 4. No special or separate fund
shall be established, and no segregation of assets shall be made, to assure the
payments hereunder. No Participant hereunder shall have any right, title, or
interest whatsoever in any specific assets of the Corporation. Nothing contained
in this Plan and no action taken pursuant to its provisions shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Corporation and a Participant or any other person. To the extent that any person
acquires a right to receive payments under this Plan, such right shall be no
greater than the right of any unsecured creditor of the Corporation.   7.03.  
Facility of Payment       In the event that the Administrative Committee shall
find that a Participant or Beneficiary is incompetent to care for his or her
affairs or is a minor, the Administrative Committee may direct that any benefit
payment due him or her, unless claim shall have been made therefor by a duly
appointed legal representative, be paid on his or her behalf to his or her
spouse, a child, a parent or other relative, and any such payment so made shall
thereby be a complete discharge of the liability of the Corporation and the Plan
for that payment.   7.04.   Withholding Taxes       The Corporation shall have
the right to deduct from each payment to be made under the Plan any required
withholding taxes.   7.05.   Nonalienation       Subject to any applicable law
and except as provided in Section 5.04, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to do so shall be void, nor shall
any such benefit be in any manner liable for or subject to garnishment,
attachment, execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of a person entitled to such benefits.   7.06.
  Construction and Governing Law   (a)   The Plan shall be construed, regulated
and administered in accordance with the laws of the State of New York, subject
to the provisions of applicable federal laws.   (b)   The masculine pronoun
shall mean the feminine wherever appropriate. To the extent any section of the
Code, Treasury Regulations or the Securities Exchange



12



--------------------------------------------------------------------------------



 



    Act of 1934 or any rule promulgated under the Securities Exchange Act of
1934 that is referenced in the Plan shall be amended or superseded, such
reference shall be deemed to be to the amended or superseding section or rule.

(c)   The illegality of any particular provision of this document shall not
affect the other provisions, and the document shall be construed in all respects
as if such invalid provision were omitted.   7.07.   Discharge of Corporation’s
Obligation       The payment by the Corporation of the benefits due under the
Plan and/or any Deferral Agreement or Prior Deferral Agreement to the
Participant or his or her Beneficiary shall discharge the Corporation’s
obligation with respect thereto, and the Participant or Beneficiary shall have
no further rights under this Plan or the Deferral Agreements or Prior Deferral
Agreements upon receipt by the appropriate person of all such benefits.   7.08.
  Successors       The Plan shall be binding upon the successors and assigns of
the Corporation, whether such succession is by purchase, merger or otherwise.

ARTICLE 8. ADMINISTRATION

8.01.   ADMINISTRATION   (a)   The Plan shall be administered by the
Administrative Committee. The Administrative Committee shall have the exclusive
responsibility and complete discretionary authority to control the operation,
management and administration of the Plan, with all powers necessary to enable
it properly to carry out such responsibilities, including, but not limited to,
the power to interpret the Plan and any related documents, to establish
procedures for making any elections called for under the Plan, to make factual
determinations regarding any and all matters arising under the Plan, including,
but not limited to, the right to determine eligibility for benefits, the right
to construe the terms of the Plan, the right to remedy possible ambiguities,
inequities, inconsistencies or omissions, and the right to resolve all
interpretive, equitable or other questions arising under the Plan.   (b)   The
Administrative Committee may delegate all or part of its administrative duties
to one or more persons, whether or not such person or persons are members of the
Administrative Committee or employees of the Corporation. The Administrative
Committee (and, to the extent consistent with the scope of delegated
administrative authority, the person or persons delegated authority hereunder)
may engage agents and representatives, including recordkeepers and legal
counsel, in connection with the administration of the Plan. To the extent

13



--------------------------------------------------------------------------------



 



    permitted by law, the Administrative Committee and the person or persons
delegated administrative authority under the Plan shall be indemnified by the
Corporation and held harmless against any claims and the expenses of defending
against such claims, resulting from any action or conduct relating to the
administration of the Plan, except claims arising from gross negligence, willful
neglect or willful misconduct.

(c)   It is the intent of the Corporation that the Plan complies with Code
Section 409A, related regulations and other applicable guidance promulgated with
respect thereto and the provisions of the Plan shall be interpreted to be
consistent therewith. Without limiting the foregoing, a Participant shall not be
deemed to have experienced a Retirement until the Participant has had a
“separation from service,” as that term is used in Code Section 409A(a)(2)(A)(i)
and defined in related regulations or other applicable guidance.

14